         Case 1:18-cv-05414-RA-KNF Document 234 Filed 06/04/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
WEDIL DAVID,                                                :
                                                            :
                                        Plaintiff,          :
          -against-                                         :                ORDER
                                                            :            18 CV 5414 (RA) (KNF)
THE WEINSTEIN COMPANY LLC,                                  :
THE WEINSTEIN COMPANY HOLDINGS                              :
LLC, HARVEY WEINSTEIN and                                   :
ROBERT WEINSTEIN,                                           :
                                                            :
                                        Defendants.         :
------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The plaintiff has requested that the Court direct defendant Harvey Weinstein (“Weinstein”) to

“produce all documents responsive to Plaintiff’ First Set of Document Requests ... by June 3, 2020, or

another date that the Court deems appropriate.” Docket Entry No. 229. Weinstein has opposes that

request, see Docket Entry No. 230 and , although he acknowledges possessing responsive document that

he could produce to the plaintiff “this week,” he has determined to delay supplementing his prior

document production owing to an objection he submitted to the assigned district judge, pursuant to Rule

72 (a) of the Federal Rules of Civil Procedure.

         Weinstein was directed to supply the Court with binding authority that supports his position that

he may delay satisfying his production supplementation obligation by simply lodging a Rule 72(a)

objection. See Docket Entry No. 231. In response, Weinstein submitted a letter to the Court in which he

concedes that no binding authority supports his position that he may delay meeting his production

supplementation obligation by lodging a Rule 72(a) objection. See Docket Entry No. 233. Weinstein

contends, however, that as no court order directing him to supplement his document production by a date

certain exists, he has not disobeyed any court-issued directive respecting the supplementation of his prior

production to the plaintiff.

                             A party who has made a disclosure under Rule 26(a)--or who has
                              responded to an interrogatory, request for production, or request
                             to admit – must supplement or correct its disclosure or response:
                             (A) in a timely manner if the party learns that in some material respect
        Case 1:18-cv-05414-RA-KNF Document 234 Filed 06/04/20 Page 2 of 3



                         the disclosure or response is incomplete or incorrect, and if the
                         additional or corrective information has not otherwise been made
                         known to the other parties during the discovery process or in writing;
                         or (B) as ordered by the court.

                         Fed. R. Civ. P. 26(e)(1).

        Weinstein has acknowledged that: 1) his response to the plaintiff’s First Set of Document

Requests is incomplete ; 2) he has readily at hand responsive documents with which to supplement his

prior production; and 3) he has delayed disclosing them to the plaintiff. Weinstein’s delay in

supplementing his prior document production violates Rule 26(e) of the Federal Rules of Civil Procedure,

which requires him to supplement “in a timely manner” when he learns that a production he has made is

in some material respect incomplete or incorrect. Fed. R. Civ. P. 26(e)(1)(A). Although Weinstein

suggests that he may delay fulfilling his production supplementation obligation in the absence of a court

order directing that the obligation be met by a date certain, no such order is needed. This so because the

express language of Rule 26(e) makes clear that a party’s obligation to supplement timely is triggered

immediately upon the party’s learning that a prior production the party has made is materially incomplete

or incorrect.

        As noted above, Weinstein’s position, that he may delay meeting his production supplementation

obligation because he has lodged a Fed. R. Civ. P. 72(a) objection with the assigned district judge, is not

supported by any binding authority. Weinstein’s dilatory approach to his production supplementation

obligation cannot be countenanced by the Court. Therefore, in the circumstance of this case, and based

on Rule 26(e), Weinstein must meet his production supplementation obligation without further delay,

except with respect to electronically store information that Weinstein has informed the Court is not yet

available to him for production. With respect to those documents that are stored electronically,

Weinstein has advised the Court that they “will be provided to Plaintiff as they become available.”

Docket Entry No. 233. This, of course, is what Rule 26(e) requires.

        In summary, Weinstein must meet his production supplementation obligation without further


                                                      2
       Case 1:18-cv-05414-RA-KNF Document 234 Filed 06/04/20 Page 3 of 3



delay, except as that obligation relates to electronically stored information not yet available to him for

production, as noted above. The parties are reminded that failing to obey a court order may result in

sanctions, including contempt of court. This order resolves Docket Entry No. 229.




Dated: New York, New York                                   SO ORDERED:
       June 4, 2020




                                                      3
